Citation Nr: 0125087	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-15 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from December 1979 to November 
1982.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran was scheduled to appear at hearings before an RO 
Hearing Officer in February 1999 and January 2000, but failed 
to report.  In October 2000, the veteran failed to report for 
a hearing before a Member of the Board.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (2001).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's low back disorder is manifested by no more 
than pain on motion and decreased sensation over the right 
lower extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disability at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The veteran submitted his claim for service connection for a 
low back disability in December 1996.  His claim was stamped 
with the words "Priority:  Homeless Veteran, Expedited 
Processing Required."  The address provided was that of a 
homeless shelter.  In December 1996 and February 1997 the RO 
was appraised that the veteran had failed to report for 
scheduled VA examinations.  Service connection for a low back 
disability, with a noncompensable disability rating, was 
granted in March 1997.  

The veteran reported for VA examinations in May 1997.  At an 
examination of the joints, the veteran reported worsening low 
back pain with numbness of the right lower extremity.  He 
stated that he was able to walk 10 to 15 blocks with numbness 
in the right lower extremity.  He demonstrated spinal motion 
as follows:  forward flexion to 90 degrees, backward 
extension to 20 degrees, bilateral lateral flexion to 30 
degrees, and bilateral rotation to 40 degrees.  There was 
objective evidence of pain on motion.  The examiner 
identified decreased sensation to light touch over the right 
lower extremity.  The veteran had full range of motion and 
normal reflexes of the lower extremities bilaterally.  The 
diagnosis was musculoskeletal strain.  Neurological 
examination found no muscle atrophy or fasciculations.  Motor 
power was within normal limits.  The veteran was able to walk 
on toes and heels, and able to hop on each leg.  Sensation 
was decreased to light touch over the entire right lower 
extremity, but no weakness was detected.  No other 
abnormalities were detected.  The diagnosis was decreased 
sensation over the right lower extremity.  Lumbar 
radiculopathy was ruled out.

The veteran's November 1997 notice of disagreement indicated 
that his back condition was constantly manifested by 
stiffness and pain, and that he also suffered from stiffness 
and numbness of his right leg.  The address provided was that 
of the homeless shelter.  In August 1998, the RO received a 
statement from the veteran indicating that his address had 
changed.

In conjunction with his October 1998 substantive appeal, the 
veteran requested hearings before RO personnel and before the 
Board.  The address listed on the veteran's substantive 
appeal was that of the homeless shelter, and not the address 
submitted in August 1998.

By a letter dated in December 1998, the RO notified the 
veteran of a hearing scheduled for February 1999.  This 
letter was sent to the homeless shelter.  The veteran failed 
to appear for this hearing.  In December 1999, the RO 
notified the veteran of a hearing scheduled for January 2000.  
This notification was sent to the address provided in the 
veteran's August 1998 statement.  The veteran also failed to 
report for this hearing.

By letter dated in September 2000, the RO notified the 
veteran of a hearing before the Board scheduled for October 
2000.  This notification was also forwarded to the address 
provided by the veteran in August 1998.  A notation in the 
file reflects that the veteran failed to report to this 
hearing as well.

In October 2000, the RO wrote to the veteran at the address 
provided in August 1998 and informed him that a VA 
examination would be scheduled.  An automated examination 
request form indicates that a VA examination of the veteran's 
spine was subsequently ordered.  A November 2000 report shows 
that the veteran failed to report for his examination.

In March 2001, the RO determined that a disability rating of 
10 percent was warranted for the veteran's low back 
disability.  It pointed out subjective complaints of pain and 
numbness of the right lower extremity noted during the 
veteran's May 1997 VA examinations and indicated that the 
increase was based on "difference of opinion."

A June 2001 report of contact shows that the rating case 
manager contacted the homeless shelter in attempt to locate 
the veteran.  It shows that the service organization 
representing the veteran had also been attempting to contact 
the veteran, but had been unsuccessful.  

A letter was forwarded to the veteran at his last known 
address in June 2001, informing him of a change in the law 
and instructing him with regard to the evidence necessary to 
substantiate his claim.  No response was received from the 
veteran.  An October 2001 letter informing the veteran that 
his appeal had been forwarded to the Board also went 
unanswered.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Here, the Board emphasizes that the RO has made numerous 
attempts to contact the veteran with respect to scheduling VA 
examinations and personal hearings.  The veteran was notified 
of each scheduled examination and hearing but failed to 
report in each instance.  The veteran was informed of the 
VCAA and invited to submit information and evidence, but did 
not respond.  The veteran has not identified and the Board is 
not aware of any additional evidence or information which 
could be obtained to substantiate his claim.  In sum, the 
facts relevant to this claim have been properly developed to 
the extent possible and there is no further action to be 
undertaken to comply with the provisions of the VCAA.

III.  Analysis

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2001).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2001).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

The RO has rated the veteran's low back disability as 10 
percent disabling pursuant to Diagnostic Code 5295, for 
lumbosacral strain.  A 10 percent rating is warranted when 
there is characteristic pain on motion, while lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

A 10 percent evaluation is also warranted for slight 
limitation of lumbar spine motion; a 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Mild 
intervertebral disc syndrome will be assigned a 10 percent 
rating, while moderate intervertebral disc syndrome with 
recurrent attacks warrants a rating of 20 percent.  
38 C.F.R. 4.71a, Diagnostic Code 5293.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The evidence of record indicates that the veteran's low back 
disability is manifested by pain throughout the ranges of 
motion, and by decreased sensation over the right lower 
extremity.  However, the VA examination report of record did 
not identify any muscle spasm or any loss of lateral spine 
motion.  Moreover, although neuropathy in the form of 
decreased sensation was noted at the time of the veteran's VA 
examination, the medical evidence of record demonstrates that 
there are no persistent symptoms consistent with moderate or 
severe intervertebral disc syndrome, and, lumbar 
radiculopathy has in fact been ruled out by competent medical 
personnel.  There is no evidence of weakness or atrophy 
associated with the disability.  Nor did the veteran complain 
of recurring attacks in connection with his appeal.  Finally, 
the Board emphasizes that although the veteran has expressed 
pain with motion of the spine, the examination evidence shows 
no actual limitation of motion of the spine.  Accordingly, 
the veteran has not met the criteria for a higher, 20 
percent, rating under Diagnostic Codes 5292, 5295 or 5293.  

The Board continues to note that a higher rating may be 
awarded based on functional loss due to pain, under 38 C.F.R. 
§ 4.40, or based on weakness, fatigability or incoordination 
pursuant to 38 C.F.R. § 4.45, when such results in additional 
disability in the form of additionally limited motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 
veteran has demonstrated full lumbosacral motion despite such 
motion being painful.  It is noted, moreover, that functional 
impairment caused by pain is specifically contemplated by the 
diagnostic code relating to lumbosacral strain.  Such is the 
diagnostic code applied in this case.  There is, as stated, 
no competent evidence that the veteran's range of lumbar 
motion is limited, or that he exhibits any weakness, 
incoordination or fatigability associated with his lumbar 
spine.  Accordingly, the Board finds that an evaluation in 
excess of 10 percent evaluation under the provisions of 38 
C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board therefore concludes that, when all pertinent 
disability factors are considered, the veteran's low back 
disability clearly does not more nearly approximate the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation under the Schedule.  Consideration has 
also been given to assigning a staged rating; however, at no 
time during the period in question has the disability 
warranted a rating greater than the one currently assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  However, the evidence of record fails 
to show that the veteran's back disability has necessitated 
frequent periods of hospitalization or that its 
manifestations are unusual or exceptional.  Thus, the Board 
has no reason to conclude that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation of 10 percent and 
referral of the case for extra-schedular consideration is not 
in order.

There is no evidence in contradiction of the above-cited VA 
examination findings, particularly insofar as the veteran 
failed to report for another VA examination.  In that regard 
the Board notes attempts to notify the veteran at both 
addresses he has used contemporary to this appeal, but 
without response.  Thus, the preponderance of the evidence is 
against the veteran's claim and his appeal is denied.


ORDER

An initial disability rating in excess of 10 percent for low 
back disability is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

